547 So. 2d 241 (1989)
Ralph L. STACEY, Jr., Appellant,
v.
DEPARTMENT OF PROFESSIONAL REGULATION, BOARD OF NURSING HOME ADMINISTRATORS, Appellee.
No. 89-1285.
District Court of Appeal of Florida, First District.
July 18, 1989.
*242 Kenneth S. Handmaker, Louisville, Ky., for appellant.
Lisa S. Nelson, Appellate Atty., for appellee.
PER CURIAM.
We have for our consideration the parties' "Joint Motion for Relinquishment of Jurisdiction and to Abate Appellate Proceedings." Therein the parties agree that the agency's order was entered in error and that appellant is entitled to a formal hearing pursuant to section 120.57(1), Florida Statutes. Rather than granting the motion, we find the proper remedy is to reverse and remand this cause for further proceedings in accordance with the Florida Administrative Procedure Act, see Martin County Liquors, Inc. v. Department of Business Regulation, Division of Alcoholic Beverages and Tobacco, 539 So. 2d 8 (Fla. 1st DCA 1989); Cole v. Department of Professional Regulation, 502 So. 2d 481 (Fla. 1st DCA 1987).
Reversed.
BOOTH, WIGGINTON and BARFIELD, JJ., concur.